DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (lDS) submitted on October 17, 2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.
However, the Examiner notes that due to the exceedingly large information disclosure statement(s) being filed, the examiner respectfully requests that applicant provide a concise explanation of relevance of how each document cited is relevant to the application and claims in order to expedite prosecution as applicant has reviewed the documents and is in the best position to explain how the documents are relevant.
See MPEP 2004 section 13 which states, “It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995)”.
          By initialing each of the cited references on the accompanying 1449 forms, or by not striking through the cited reference, the Examiner is acknowledging the submission of the cited references and indicating that a cursory review has been made of the cited references.
          Further, it should be noted that an applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his experience and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical co., 722 F.2d 1556, 1573 [ 220 USPQ 289 ] (Fed. Cir.1983), cert. Denied, 469 U.S. 851 (1984). Patent applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such a way as not to "bury" it within other disclosures of less relevant prior art; see Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. FI. 1972).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “synchronization and operation control module”, in claims 13-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 8, and 13-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19 and 21 of U.S. Patent No. 11,172,127 in view of Dahi et al. (US Pub. 2013/0135445).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Application 17/496,773
Patent 11,172,127
Claim 1
Claim 19
1. A method, comprising:
providing a dual-aperture camera that includes a first camera operative to output a respective first camera output and a second camera operative to output a respective second camera output, 

operating one camera in a fully operational mode to provide a first frame and operating the other camera in a partially operational mode to provide a second frame, and


obtaining a depth map from the first and second frames,


whereby obtaining of the depth map with one camera in fully operational mode and the other camera in partially operational mode requires less power consumption that the power consumption required when both cameras operate in fully operational mode.



19. A method, comprising: 
a) providing a dual-aperture camera that includes a first camera operative to output a respective first camera output and a second camera operative to output a respective second camera output,…
 
b) controlling operation of the first camera image sensor in a fully operational mode and operation of the second camera image sensor in a partially operational mode or vice versa, 







thereby reducing dual-camera power consumption in comparison with a power consumption when both cameras operate in fully operational mode; ….
 
Claim 2

2. The method of claim 1, further comprising outputting the depth map as a dual-camera output.


Claim 3
Claim 21
3. The method of claim 1, further comprising: 
switching between the first and second cameras; and 
operating the second camera in a fully operational mode and the first camera in a partially operational mode.

21. The method of claim 20, further comprising: 
d) switching between the first and second cameras; and 
e) operating the second camera in a fully operational mode and the first camera in a partially operational mode.
Claim 8
Claim 21
8. The method of claim 2, further comprising: 
switching between the first and second cameras; and 
operating the second camera in a fully operational mode and the first camera in a partially operational mode.


21. The method of claim 20, further comprising: 
d) switching between the first and second cameras; and 
e) operating the second camera in a fully operational mode and the first camera in a partially operational mode.
Claim 13
Claim 19
13. A system, comprising: 
a dual-aperture camera that includes a first camera operative to output a respective first camera output and a second camera operative to output a respective second camera output; and 

a synchronization and operation control module configurable to control operation of one camera in a fully operational mode to provide a first frame and operation of the other camera in a partially operational mode to provide a second frame, and 

to obtain a depth map from the first and second frames, 

whereby the obtaining of the depth map with one camera in fully operational mode and the other camera in partially operational mode requires less power consumption that the power consumption required when both cameras operate in fully operational mode.

19. A method, comprising: 
a) providing a dual-aperture camera that includes a first camera operative to output a respective first camera output and a second camera operative to output a respective second camera output,…
 
b) controlling operation of the first camera image sensor in a fully operational mode and operation of the second camera image sensor in a partially operational mode or vice versa, 







thereby reducing dual-camera power consumption in comparison with a power consumption when both cameras operate in fully operational mode; ….
 
Claim 14

14. The system of claim 13, wherein the synchronization and operation control module is further configurable to output the depth map as a dual-camera output.




In view of the foregoing, claims 1-3, 8, and 13-14 of the instant application is substantially identical to claims 1 and 21 of US Patent 11,172,127, with the exception that claims 1-2 and 13-14 of the instant application further include limitations of obtaining and outputting a depth map using the first and second frames.  However, the Examiner notes that in analogous art, Dahi discloses a method of obtaining first and second frames from corresponding cameras (paragraphs 0044-0046, and figure 5: 500 & 502), and obtaining a depth map from the first and second frames (paragraphs 0054-0057, and figure 5: 512).  Dahi teaches that obtaining a depth map from the first and second frames is preferred in order to create stereoscopic and/or 3D image data (paragraphs 0054-0057).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include obtaining a depth map from the first and second frames for output, in order to create stereoscopic and/or 3D image data, as suggested by Dahi.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US Pub. 2017/0359494), in view of Dahi et al. (US Pub. 2013/0135445).
In regard to claim 1, note Zhou discloses a method, comprising providing a dual-aperture camera that includes a first camera operative to output a respective first camera output and a second camera operative to output a respective second camera output (paragraph 0014, and figure 1: 110 & 120), operating one camera in a fully operational mode to provide a first frame and operating the other camera in a partially operational mode to provide a second frame (paragraph 0014, 0019-0020, 0032, 0036, and figure 1: 130; the capture control system 130 controls which camera is set as the primary, i.e., fully operational, and which camera is set as the secondary, i.e., partially operational, wherein either camera can be selected as the primary, and the other is selected as the secondary), and obtaining an output image from the first and second frames (paragraph 0023, 0026; the image data from both cameras can be combined to generate output image data), whereby obtaining the output image with one camera in fully operational mode and the other camera in partially operational mode requires less power consumption that the power consumption required when both cameras operate in fully operational mode  (paragraph 0019; the power consumption is reduced by setting the cameras to have different frame rates and sizes).
Therefore, it can be seen that the primary reference fails to explicitly disclose obtaining a depth map from the first and second frames.	
In analogous art, Dahi discloses a method of obtaining first and second frames from corresponding cameras (paragraphs 0044-0046, and figure 5: 500 & 502), and obtaining a depth map from the first and second frames (paragraphs 0054-0057, and figure 5: 512).  Dahi teaches that obtaining a depth map from the first and second frames is preferred in order to create stereoscopic and/or 3D image data (paragraphs 0054-0057).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the primary reference such that obtaining the output image data includes obtaining a depth map from the first and second frames, in order to create stereoscopic and/or 3D image data, as suggested by Dahi.
In regard to claim 2, note Dahi discloses outputting the depth map as a dual-camera output (paragraphs 0054-0057, and figure 5: 512).
In regard to claim 3, note Zhou discloses switching between the first and second cameras, and operating the second camera in a fully operational mode and the first camera in a partially operational mode (paragraph 0014, 0019-0020, 0026-0027, 0032, 0036, and figure 1: 130; the capture control system 130 controls which camera is set as the primary, i.e., fully operational, and which camera is set as the secondary, i.e., partially operational, wherein either camera can be selected as the primary, and the other is selected as the secondary).
In regard to claim 4, note Zhou discloses that each camera output includes a respective stream of frames (paragraphs 0022, 0024, and figure 1: 110, 120, 140; the processing system 140 is operative to output a first and second stream of frames from respective cameras), the method further comprising synchronizing a parameter of the output of the camera operating in fully operational mode with a parameter of the output of the camera operating in partially operational mode (paragraph 0023, and figure 1: 130, 140; frame pairs from the image sensors are synchronized and/or temporally interpolated for image synthesis).  And Dahi discloses synchronizing a parameter of the output of the cameras before the obtaining of the depth map (paragraphs 0054-0059, and figure 6: 600-614; the images are synchronized for generation of the depth map).
In regard to claim 5, note Zhou discloses that the parameter is a frame rate and wherein a frame rate of the camera operating in partially operational mode is a fraction of a frame rate of the operating in fully operational mode (paragraphs 0019-0021; the image sensors are controlled such that image data from the primary camera, i.e., fully operational camera, has a higher frame rate than the image data from the secondary camera, i.e., partially operational camera).
In regard to claim 6, note Zhou discloses that the parameter is a frame size and wherein a frame size of the camera operating in partially operational mode is a fraction of a frame size of the operating in fully operational mode (paragraphs 0019-0021; the frame size of the primary camera, i.e., fully operational camera, and the secondary camera, i.e., partially operational camera, are controlled such that the secondary camera has a smaller frame size).
In regard to claim 7, note Zhou discloses each camera includes a respective image sensor and a respective image signal processor (ISP), wherein the parameter is an ISP processing rate and wherein a processing rate of the ISP of the camera operating in partially operational mode is a fraction of a processing rate of the ISP of camera operating in fully operational mode (paragraphs 0019-0023; the processing operation is a pipeline process, which is considered to perform processing as data is received, as such, the processing rate of the image processors is considered to be controlled based on the output frame rate of each of the respective image sensors, and since the image sensors are controlled such that image data from the primary camera, i.e., fully operational camera, has a higher frame rate than the image data from the secondary camera, i.e., partially operational camera, the processing rates are considered to be different for each respective camera).
In regard to claim 8, note Zhou discloses switching between the first and second cameras, and operating the second camera in a fully operational mode and the first camera in a partially operational mode (paragraph 0014, 0019-0020, 0026-0027, 0032, 0036, and figure 1: 130; the capture control system 130 controls which camera is set as the primary, i.e., fully operational, and which camera is set as the secondary, i.e., partially operational, wherein either camera can be selected as the primary, and the other is selected as the secondary).
In regard to claim 9, note Zhou discloses that each camera output includes a respective stream of frames (paragraphs 0022, 0024, and figure 1: 110, 120, 140; the processing system 140 is operative to output a first and second stream of frames from respective cameras), the method further comprising synchronizing a parameter of the output of the camera operating in fully operational mode with a parameter of the output of the camera operating in partially operational mode (paragraph 0023, and figure 1: 130, 140; frame pairs from the image sensors are synchronized and/or temporally interpolated for image synthesis).  And Dahi discloses synchronizing a parameter of the output of the cameras before the obtaining of the depth map (paragraphs 0054-0059, and figure 6: 600-614; the images are synchronized for generation of the depth map).
In regard to claim 10, note Zhou discloses that the parameter is a frame rate and wherein a frame rate of the camera operating in partially operational mode is a fraction of a frame rate of the operating in fully operational mode (paragraphs 0019-0021; the image sensors are controlled such that image data from the primary camera, i.e., fully operational camera, has a higher frame rate than the image data from the secondary camera, i.e., partially operational camera).
In regard to claim 11, note Zhou discloses that the parameter is a frame size and wherein a frame size of the camera operating in partially operational mode is a fraction of a frame size of the operating in fully operational mode (paragraphs 0019-0021; the frame size of the primary camera, i.e., fully operational camera, and the secondary camera, i.e., partially operational camera, are controlled such that the secondary camera has a smaller frame size).
In regard to claim 12, note Zhou discloses that each camera includes a respective image sensor and a respective image signal processor (ISP), wherein the parameter is an ISP processing rate and wherein a processing rate of the ISP of the camera operating in partially operational mode is a fraction of a processing rate of the ISP of camera operating in fully operational mode (paragraphs 0019-0023; the processing operation is a pipeline process, which is considered to perform processing as data is received, as such, the processing rate of the image processors is considered to be controlled based on the output frame rate of each of the respective image sensors, and since the image sensors are controlled such that image data from the primary camera, i.e., fully operational camera, has a higher frame rate than the image data from the secondary camera, i.e., partially operational camera, the processing rates are considered to be different for each respective camera).
In regard to claims 13-14, these are apparatus claims, corresponding to the method of claims 1-2.  Therefore, claims 13-14 have been analyzed and rejected as previously discussed with respect claims 1-2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISS S YODER III/Examiner, Art Unit 2697